DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 08/05/2022. The objections to the drawings, specification, and claims have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-21 remain pending for consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2022 was filed after the mailing date of the Non-Final Action on 02/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is to objected to because of the following informalities: The phrase “the top of the freeze” will be interpreted as --the top of the freeze plate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US. 20160054043A1) in view of Miller et al. (US20040226312A1, herein after referred to as Miller) and in further view of Lee et al. (JPH11211297A, herein after referred to Lee).
Regarding claim 14, Broadbent teaches an ice maker (ice maker 10 Fig. 4) comprising: an enclosure (cabinet 29 Fig. 4A) having a bottom (see below annotated Fig. of Broadbent), a top (see below annotated Fig. of Broadbent), and a height extending from the bottom to the top(see below annotated Fig. of Broadbent); wherein the ice maker is configured to mount on an ice receptacle (cavity 36 Fig. 4) such that the bottom of the enclosure is above the ice receptacle (Fig. 4A) and so that ice made by the ice maker is received in the ice receptacle (Fig. 4A), the enclosure having a perimeter wall extending upward from the bottom (see below annotated Fig. of Broadbent) ; an evaporator assembly (ice formation device 20 Fig. 1) supported in the enclosure, the evaporator assembly comprising a freeze plate (freeze plate 22 Fig. 1) defining a plurality of molds (large number of pockets paragraph [0026]) in which the evaporator assembly is configured to form pieces of ice (paragraph [0026]) and an evaporator (evaporator 21 Fig. 1), the evaporator assembly having a bottom (see below annotated Fig. of Broadbent), the freeze plate having a top (see below annotated Fig. of Broadbent), and the evaporator assembly having a height extending from the bottom of the evaporator assembly to the top of the freeze plate (see below annotated Fig. of Broadbent); a distributor (water distributor 66 Fig. 1) supported in the enclosure adjacent the top of the freeze plate (Fig. 1), the distributor being configured to distribute water imparted through the distributor over the freeze plate so that the water forms into ice in the molds (paragraph [0040]); a sump (water reservoir sump 70 Fig. 1) supported in the enclosure below the freeze plate (Fig. 1 and paragraph [0028]) and configured to collect water flowing off of the bottom of the freeze plate (paragraph [0028]); a pump (water pump 62 Fig. 1) configured to pump water in the sump through the distributor (paragraph [0028]); and drain passaging (discharge line 54 Fig. 1) in the enclosure, the drain passaging having an inlet below the sump (discharge valve located in the lowest part of the sump in paragraph [0044]) and an outlet (see below annotated Fig. of Broadbent) accessible through the perimeter wall of the enclosure above the bottom of the enclosure (see below annotated Fig. of Broadbent), the drain passaging including a drain valve (discharge valve 56 Fig. 1), the drain valve being configured to be selectively opened to drain all of the water from the sump through the drain passaging by gravity (paragraph [0044]).

    PNG
    media_image1.png
    743
    631
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    373
    648
    media_image2.png
    Greyscale

Broadbent teaches the invention as described above but fails to explicitly teach wherein the height of the enclosure is less than 24 inches and the height extending from the bottom of the evaporator assembly to the top of the freeze plate is greater than 10 inches.
Broadbent teaches the invention as described above but fail to explicitly teach wherein the height of the enclosure is less than 24 inches.
 However, Miller teaches wherein the height of the enclosure (ice making unit 414 Fig. 15) is less than 24 inches (paragraph [0117]) to provide a compact ice making unit (paragraph [0117]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of Broadbent to include a height of the enclosure that is less than 24 inches in view of the teachings of Miller to provide a compact ice making unit.
The combined teachings teach the invention as described above but fail to explicitly teach the height extending from the bottom of the evaporator assembly to the top of the freeze plate is greater than 10 inches.
However, Lee teaches the height (see below annotated Fig. of Lee) extending from the bottom of the evaporator assembly (housing 101 Fig. 11) to the top of the freeze plate (evaporator plate 22 Fig. 7) is greater than 10 inches (evaporator plate that is about 12 inches high and about 17 inches wide in paragraph [0017]) to accommodate heaters on the back of the evaporator.

    PNG
    media_image3.png
    591
    578
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a height extending from the bottom of the evaporator assembly to the top of the freeze plate that is greater than 10 inches in view of the teachings of Lee to accommodate heaters on the back of the evaporator.


Regarding claim 15, the combined teachings teach wherein the height of the enclosure is less than 23 inches (paragraph [0117] of Miller) and the height extending from the bottom of the evaporator assembly to the top of the freeze plate is greater than 11 inches (paragraph [0017] of Lee).
Regarding claim 16, the combined teachings teach wherein the height of the enclosure is 22 inches (height less than 32 inches in paragraph [0117] of Miller) and the height extending from the bottom of the evaporator assembly to the top of the freeze plate is greater than 12 inches (paragraph [0017] of Lee).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The affidavit under 37 CFR 1.132 filed on 08/05/2022 is sufficient to overcome the rejection of the rejections based upon Applicant being able to establish the unexpected result of fitting an entire gravity drainage system in a space that is 12 inches or less.

Allowable Subject Matter
Claims 1-13 and 17-21 are allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “An ice maker comprising: an enclosure having a bottom, wherein the ice maker is configured to mount on an ice receptacle such that the bottom of the enclosure is above the ice receptacle and so that ice made by the ice maker is received in the ice receptacle, the enclosure having a perimeter wall extending upward from the bottom; an evaporator assembly supported in the enclosure, the evaporator assembly comprising a freeze plate defining a plurality of molds in which the evaporator assembly is configured to form pieces of ice and an evaporator, the evaporator assembly having a bottom; a distributor configured to distribute water imparted through the distributor over the freeze plate so that the water forms into ice on the freeze plate; a sump supported in the enclosure below the freeze plate and configured to collect water flowing off of the bottom of the freeze plate; a pump configured to pump water in the sump through the distributor; and drain passaging in the enclosure, the drain passaging having an inlet below the sump and an outlet accessible through the perimeter wall of the enclosure above the bottom of the enclosure, the drain passaging including a drain valve, the drain valve being configured to be selectively opened to drain all of the water from the sump through the drain passaging by gravity; wherein the bottom of the evaporator assembly is spaced apart from the bottom of the enclosure by a height of less than 12 inches”.
The closet prior art reference, Broadbent (US20160054043A1), teaches “An ice maker comprising: an enclosure having a bottom, wherein the ice maker is configured to mount on an ice receptacle such that the bottom of the enclosure is above the ice receptacle and so that ice made by the ice maker is received in the ice receptacle, the enclosure having a perimeter wall extending upward from the bottom; an evaporator assembly supported in the enclosure, the evaporator assembly comprising a freeze plate defining a plurality of molds in which the evaporator assembly is configured to form pieces of ice and an evaporator, the evaporator assembly having a bottom; a distributor configured to distribute water imparted through the distributor over the freeze plate so that the water forms into ice on the freeze plate; a sump supported in the enclosure below the freeze plate and configured to collect water flowing off of the bottom of the freeze plate; a pump configured to pump water in the sump through the distributor; and drain passaging in the enclosure, the drain passaging having an inlet below the sump and an outlet accessible through the perimeter wall of the enclosure above the bottom of the enclosure, the drain passaging including a drain valve, the drain valve being configured to be selectively opened to drain all of the water from the sump through the drain passaging by gravity”; however, the reference fails to disclose, suggest or teach “the bottom of the evaporator assembly is spaced apart from the bottom of the enclosure by a height of less than 12 inches”.
Therefore, independent claim 1 with dependent claims therefrom (claims 2-13) are considered allowable.
Regarding claim 17, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “An ice maker comprising: a bottom wall, the bottom wall having a drain passaging groove formed in an upper surface of the bottom wall; an ice formation device supported above the bottom wall; a water reservoir for holding water used by the ice formation device, the water reservoir being supported above the bottom wall; a drain valve supported above the wall, the drain valve being configured to be selectively opened to drain all of the water from the water reservoir by gravity; and a drain tube supported on the bottom wall and being at least partially received in the drain passaging groove, wherein the drain passaging groove slopes downward at a slope angle in an inclusive range of from             
                
                    
                        1
                    
                    
                        0
                    
                
            
         to             
                
                    
                        10
                    
                    
                        0
                    
                
            
        ”.
The closet prior art reference, Hollen (US2006026985A1), teaches a drain tube supported on the bottom wall and being at least partially received in the drain passaging groove; however, the reference fails to disclose, suggest or teach “An ice maker comprising: a bottom wall, the bottom wall having a drain passaging groove formed in an upper surface of the bottom wall; an ice formation device supported above the bottom wall; a water reservoir for holding water used by the ice formation device, the water reservoir being supported above the bottom wall; a drain valve supported above the wall, the drain valve being configured to be selectively opened to drain all of the water from the water reservoir by gravity; and a drain tube supported on the bottom wall and being at least partially received in the drain passaging groove, wherein the drain passaging groove slopes downward at a slope angle in an inclusive range of from             
                
                    
                        1
                    
                    
                        0
                    
                
            
         to             
                
                    
                        10
                    
                    
                        0
                    
                
            
        ”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763